Citation Nr: 0810025	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  99-20 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia, for the period from May 9, 1979, through 
September 26, 1984.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating), for the period from May 9, 1979, through September 
26, 1984.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1976 to May 
1979.

This matter essentially comes before the Board of Veterans' 
Appeals (Board) from an August 1990 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which found that clear and unmistakable error (CUE) had 
not been committed in the RO's February 1980 rating decision.  

The procedural history of this matter is lengthy and complex, 
and will be summarized below, although the Board does note 
that much of the procedural history has been rendered moot by 
a Memorandum Decision issued by the U.S. Court of Appeals for 
Veterans Claims (Court) in June 2007.  

By February 1980 rating decision, the RO granted service 
connection for schizophrenia, associated with episodic 
excessive drinking, and assigned a 50 percent rating, 
effective from May 9, 1979.  The veteran filed a VA Form 21-
4138 in August 1980, which has now been deemed a valid notice 
of disagreement (NOD) by the Court's June 2007 decision.  
Subsequent rating decisions in November 1980 and December 
1980 denied his claims for an increased disability evaluation 
for his service-connected schizophrenia.  In August 1981 the 
veteran filed a claim for an increased rating, which was 
denied by a December 1981 RO rating decision.  The veteran 
filed an NOD, a statement of the case (SOC) was issued in 
March 1982, and the veteran perfected his appeal by filing a 
timely VA Form 9.  That appeal culminated in the Board's May 
1984 decision which denied the veteran's claim for a rating 
in excess of 50 percent for the service-connected 
schizophrenia and denied entitlement to a TDIU rating.  




In September 1984, the veteran again sought an increased 
rating.  By rating action in June 1985, the RO granted a 100 
percent disability rating for the service-connected 
schizophrenia, effective from September 27, 1984 (and 
determined the veteran to be incompetent to handle his VA 
benefits, effective from June 1985).

Thereafter, a March 1989 Board decision denied the veteran's 
claim for an effective date earlier than September 27, 1984, 
for the award of the 100 percent disability evaluation for 
schizophrenia.  A June 1990 Board decision found that new and 
material evidence had not been submitted and that there was 
no new factual basis to warrant an earlier effective date for 
the award of the 100 disability rating.  At that time, the 
Board noted that the veteran had raised a claim of CUE as to 
the February 1980 RO rating decision, and the Board 
accordingly referred the matter of whether there was CUE in 
the 1980 decision to the RO for adjudication.  The veteran 
appealed the Board's June 1990 decision to the Court, and the 
Court, by decision of a three-judge panel dated in 1993, 
affirmed the Board's June 1990 decision.  (To protect the 
veteran's privacy, the official citation to that decision is 
not set out here.)  The Court held that the effective date 
assigned for the grant of an increased evaluation for 
schizophrenia, based upon the claim filed on September 27, 
1984, was the correct effective date under the law.  

By August 1990 rating action, the RO denied the veteran's 
claim alleging CUE in the February 1980 rating decision.  In 
November 1998, the veteran filed a document purporting to be 
an NOD as to the RO's August 1990 letter which had denied CUE 
in the February 1980 rating.  Although an NOD is ordinarily 
ineffective if not filed within one year after the issuance 
of the action sought to be appealed, the RO accepted the 
veteran's November 1998 correspondence as a valid NOD because 
it determined that the veteran had not been afforded 
sufficient notice as to his appeal rights in 1980.

In March 2000, the veteran filed a motion for reconsideration 
of the Board's May 1984 decision.  That motion was denied by 
the Vice Chairman of the Board in May 2000.  The veteran 
appealed that denial to the Court, which, in an Order of 
March 2001, dismissed the appeal as premature, on the basis 
that the veteran's appeal to the Board of the issue of CUE in 
the February 1980 rating was still pending.

In August 2001, the Board remanded the veteran's claim as to 
CUE in the RO's February 1980 rating decision to the RO so 
that he could be scheduled for a personal hearing, at his 
request.  In so doing, the Board noted that the veteran also 
had pending before the Board a motion for revision of prior 
Board decisions, dated in May 1984, March 1989, and June 
1990, on the basis of CUE, pursuant to 38 U.S.C.A. § 7111, 
which would be held in abeyance until the issuance of a 
decision on the remanded issue.  The motion for revision of 
the Board's prior May 1984, March 1989, and June 1990 
decisions then became the subject of a separate Board 
determination dated in November 2004.

In February 2003, the veteran, sitting in Albany, New York, 
testified at a hearing, via videoconference, before the 
undersigned, sitting on Travel Board at the RO in New York, 
New York.  In an August 2003 decision, the Board denied the 
veteran's claim of CUE in the RO's February 1980 rating 
decision.

The veteran appealed the Board's August 2003 decision to the 
Court.  In that litigation, a Joint Motion for Remand was 
filed by the appellant and the VA General Counsel, averring 
that remand was required for the Board to address whether the 
February 1980 RO decision was final and whether the veteran's 
August 1980 statement could be considered a timely NOD as to 
the February 1980 rating decision.  In an Order of June 2004, 
the Court vacated the Board's decision and remanded the 
matter, pursuant to the joint motion. 

In November 2004, the Board issued two decisions, with each 
having a separate docket number.  In one of the November 2004 
decisions (under the same docket number as listed above 
herein), the Board denied the veteran's claim that there was 
CUE in the February 1980 rating decision.  The veteran 
appealed that Board decision to the Court.  




In June 2007, the Court issued a single-judge Memorandum 
Decision which reversed the Board's November 2004 decision 
and remanded for further action.  The Court held that the 
veteran's August 1980 VA Form 21-3148 met the requirements of 
an NOD, that an SOC should have been issued, and that, 
because an SOC was not issued, the February 1980 rating 
decision never became final.  The Court directed that an SOC 
be issued and that the veteran be afforded 60 days in which 
to perfect his appeal.  

Thus, as a result of the Court's June 2007 Memorandum 
Decision, the issues left to be resolved, in essence 
(primarily because the veteran's service-connected 
schizophrenia has been rated as 100 percent disabling since 
September 27, 1984) are:  (1) entitlement to a rating in 
excess of 50 percent for schizophrenia, effective from May 9, 
1979, through September 26, 1984; and (2) entitlement to a 
TDIU rating, effective from May 9, 1979, through September 
26, 1984.  As will be discussed below, the Court's June 2007 
decision makes it clear that the veteran is entitled to a 
rating in excess of 50 percent for the period from May 9, 
1979, through September 26, 1984.  Under the doctrine of the 
"law of the case", the Board must follow the Court's 
mandate, and hence we will take action herein to immediately 
effectuate the Court's finding as to a rating in excess of 50 
percent.  However, in order to comply with the Court's June 
2007 decision, this matter must also be remanded for the 
issuance of an SOC.  

The issues of entitlement to a rating in excess of 70 percent 
for schizophrenia, effective from May 9, 1979, through 
September 26, 1984, and entitlement to a TDIU rating, 
effective from May 9, 1979, through September 26, 1984, are 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran will be notified when 
further action is required.

In the June 2007 Memorandum Decision, the Court also 
indicated that the veteran's argument that the "1980 RO 
erred by failing to consider a secondary service connection 
claim for organic brain syndrome should be raised to VA on 
remand".  Presumably, the Court is referring to the February 
1980 RO rating decision.  In that regard, the Board notes 
that the RO has yet to address a claim for secondary service 
connection for organic brain syndrome, and, therefore, that 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

Based upon the Court's June 2007 decision in this case, the 
Board finds that the veteran's schizophrenia was manifested 
by severe impairment of social and industrial adaptability, 
effective from May 9, 1979, through September 26, 1984.


CONCLUSION OF LAW

Based upon the Court's June 2007 decision in this case, the 
Board concludes that the criteria for a 70 percent rating for 
the veteran's service-connected schizophrenia have been met, 
effective from May 9, 1979, through September 26, 1984.  
38 U.S.C.A. § 355 (1984), 38 C.F.R. § 4.132, Diagnostic Code 
9205 (1984).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records shows that, in 
February 1979, the veteran was seen in the clinic because of 
strange behavior.  The diagnosis was possible alcohol abuse 
versus possible acute schizophrenic reaction.  In March 1979 
the veteran was again diagnosed with possible alcohol abuse, 
as well as possible acute schizophrenic reaction. 

A March 1979 clinical evaluation reveals that the veteran was 
fidgety.  His eyes were constantly shifting, and he had poor 
eye contact.  He smiled inappropriately, seemingly responding 
to auditory hallucinations, and looked preoccupied.  His 
speech was loose, tangential, and sometimes incoherent.  He 
described feelings of confusion in his mind, difficulty with 
keeping his thoughts, and perceptual distortions such as 
feeling like a frog, that his body was not his, and that he 
was a creature and not a human being.  He admitted to 
auditory hallucinations, mainly male voices, but he could not 
discern what they were saying. He described feelings of 
losing the boundaries of his environment, and of anxiety, 
fear, and depression. His memory seemed intact, and he denied 
any homicidal or suicidal thoughts.  The veteran was oriented 
in all spheres, his judgment was poor, and he had no insight 
into his condition.  The diagnosis was acute schizophrenic 
episode, severe, improved, manifested by confusion, 
perplexity, emotional turmoil, perceptive disturbances, ideas 
of reference, and auditory hallucinations.  The 
predisposition was noted to be moderate, with schizoid 
personality.  The degree of impairment was noted as marked 
for military duty, and considerable for civilian social and 
vocational rehabilitation.

A March 1979 Medical Board Evaluation shows the veteran was 
diagnosed with acute schizophrenic episode, severe, improved, 
with episodic excessive drinking secondary to the underlying 
psychopathology.  An April 1979 Physical Evaluation Board 
report shows that the veteran was diagnosed with acute 
episodic schizophrenia, improved, with considerable 
impairment of social and industrial adaptability.

Post-service, the veteran underwent VA examination in 
December 1979.  According to the examination report, he had 
resided with his parents since his discharge.  He was 
employed with the Plattsburgh News Company doing inventory 
work, and earned $464 per month.  He did not receive medical 
treatment.  He had been seen for a while by a psychiatrist at 
the Plattsburgh Air Force Base (AFB), but thought he was not 
being helped and did not report after August 1979.  

On the VA psychiatric examination, it was noted that the 
veteran was marginally presentable, perplexed, anxious, 
responding to paranoid phenomena, and feeling "not in 
control" during the interview.  He reported drinking 
heavily, once or twice a week.  He thought of suicide and was 
oriented to time, place, and person.  His thought processes 
were definitely illogical, with paranoid thinking, auditory 
hallucinations, ideas of depersonalization, and 
derealization, perplexity, and a sense of not being in 
control noted.  With regard to the veteran's affect, the 
examiner found ambivalence, difficulties in dealing with 
anger, loss of esteem, depression with self-destructive 
ideation, and escape into alcohol.  There was, at best, 
marginal insight.  Judgment in terms of competency was 
considered satisfactory.


A December 1979 report from the Plattsburgh AFB Hospital 
indicates that the veteran presented in August 1979 and 
requested medication.  He was casually dressed and clean-
shaven, and his hair was reasonably groomed.  He was sociable 
and cooperative, with some suspicious facial expressions.  He 
became rather tense and restless, and his speech became 
circumstantial, with loosening of association of ideas.  He 
was oriented to three spheres and appeared to be in good 
grasp of his situation.  The diagnosis was schizophrenia, 
chronic, undifferentiated, with a need to "rule out" drug-
induced psychosis.  On subsequent visits he admitted to 
auditory hallucinations, in that he heard the voices of God 
and other people blaming him for his wrongdoing.  

In a February 1980 rating decision, the RO granted the 
veteran's claim for service connection for schizophrenia, 
noting it was associated with episodic excessive drinking, 
and assigned a 50 percent disability rating under Diagnostic 
Code 9205, effective from May 9, 1979 (the day after his 
separation from service).  In May 1980, the RO advised the 
veteran of the action taken on his claim.

A private discharge summary showed that the veteran was 
hospitalized for four days with a chief complaint of being 
nervous.  He reported increasing difficulty getting along 
with people, and denied hallucinations or delusional 
thinking.  He reported that since his discharge from service 
he lived with his family and was supported by his parents.  
He had not tried to get any job.  On mental status 
examination he was oriented in three spheres, and talked in a 
coherent and rational understandable fashion.  There was no 
evidence of disassociative thinking or a thought disorder.  
His affect did not seem to be inappropriate or flattened, and 
he seemed to be rather amotivation and complained about not 
being able to get a long with people and people bothering 
him.  He did not appear to be depressed or euphoric.  His 
diagnosis upon admission was question of schizophrenia as 
opposed to personality pattern disturbance.  During his 
hospital stay it was noted that the veteran claimed fairly 
rapid improvement after being put on psychiatric medications.  
Discussion with his mother, along with the veteran, led to 
opening up the problems areas with living with his family and 
the recognition of his need for some more extensive 
rehabilitation.  He had an appointment at a VA hospital, 
where he would request hospitalization in a longer term 
facility where he might receive rehabilitative treatment 
including job training.  Upon discharge, the final diagnosis 
was probable schizophrenia, chronic and undifferentiated 
type, "rule out" personality pattern disturbance.

In an April 1981 Social Security administrative law judge 
decision, it was noted that the veteran's last employment had 
come to an end in February 1981, after he asked for a leave 
of absence, was told he had to report for work, and did not 
report.  He indicated he was advised that his employer was 
dissatisfied with his attendance.  He reported he wanted the 
leave of absence to go into a hospital facility for treatment 
of his psychological problems.

An August 1981 VA discharge summary showed that the veteran 
was admitted for evaluation to an AR program.  He had a 
history of drinking since his school days.  He reported he 
could not function effectively in a job, was late to work, 
and had been in accidents twice because of drinking.  He had 
been drinking since his discharge, and had not worked except 
occasionally on odd jobs.  He had no psychotic behavior.  He 
was vague about his complaints, and mentioned having an 
increasing difficulty getting along with people.  No 
hallucinatory or delusional behavior was reported, and there 
were no suicidal or homicidal ideations.  On mental status 
examination he was well oriented, his speech was coherent and 
relevant, his affect was constricted, his mood was neutral, 
guarded, and withdrawn.  He had no looseness of association 
or thought disorder, and his memory was intact.  He went AWOL 
after six days of hospitalization.

In August 1981 the veteran was hospitalized in a private 
facility, with a chief complaint of excessive use of alcohol.  
He had been in alcohol counseling for months, and displayed 
amotivational behavior.  He had changed his attitude, and was 
focusing on gaining admission to a community college.  The 
examiner indicated that part of that might have been due to 
the veteran having entered a relationship with a girlfriend.  
On mental status examination he was oriented in all three 
spheres, and there was no evidence of a thought disorder or 
disassociative thinking.  He claimed he had a problem with 
alcohol and was trying to stay off it, but needed help.  The 
final diagnosis was personality pattern disturbance, asocial 
type.

An October 1981 VA hospitalization report showed that the 
veteran was admitted complaining of feeling nervous.  He was 
insistent on going to the AR program, describing himself as 
an alcoholic, and he became annoyed with examination 
questioning and eventually was granted an AMA discharge.  The 
diagnosis was deferred, noting "rule out" schizophrenia and 
"rule out" alcohol abuse.  His level of adaptive 
functioning was very poor.  

In a January 1982 statement, the veteran reported he had been 
fired from 11 jobs since May 1979 through January 1982 
because of displaying symptoms of his SCD (service-connected 
disability) and a recent "episode of suicidal behavior".  
He claimed he should be considered unable to adapt to an 
industrial environment.

A narrative summary from Plattsburgh AFB showed that the 
veteran was hospitalized from January 30, 1982, to February 
2, 1982, after presenting to the emergency room stating he 
had cut his wrist, was feeling depressed, and wanted to hurt 
himself or someone else.  He had been smoking marijuana and 
drinking in order to get to sleep and had not been on 
psychotropic medications for at least two months.  The day 
before, he had been seen in the mental health clinic on an 
emergency basis, complaining of difficulty sleeping and 
feeling as if he wanted to die.  The week prior he reported 
thinking about walking in front of a truck, but he had no 
suicide plans currently.  He felt more depressed and angry, 
than he did "crazy", and was increasingly anxious about his 
upcoming marriage to his pregnant girlfriend.  He had also 
been fired from two jobs in the past two months.  He 
acknowledged auditory hallucinations on occasion, but was not 
delusional or overtly paranoid.  It was noted that he did not 
have a good relationship with either parent.  On mental 
status examination he was slightly disheveled in appearance, 
his speech was slow and somewhat halting, although always 
logical and coherent.  His affect was constricted and he was 
anxious and slightly agitated and his mood was depressed.  He 
reported auditory hallucinations, but an awareness that it 
was his own thought.  He was not delusional, he had vague 
paranoid ideations, and he was fully oriented.  His attention 
and concentration were slightly decreased and his memory was 
okay.  The diagnosis was adjustment disorder with mixed 
emotional features, with recent stress of impending marriage 
and fatherhood and schizophrenia, paranoid type, chronic.  

The veteran was transferred to the Albany VAMC, and 
hospitalized from February 5-8, 1982, for an uncertain 
psychiatric condition.  He reported hearing voices, but did 
not reveal content.  On mental status examination he was 
alert, oriented, reasonably clean, and had coherent speech.  
He wished to increase his compensation to 100 percent, his 
affect was appropriate, he had a mildly depressed mood, and 
made a vague mention of voices.  He initially took 
psychiatric medications, but then the next day refused them.  
He refused to consider alcohol and drug rehabilitation 
because he planned to continue to use those substances.  He 
reported his only interest in being there was to increase his 
compensation to 100 percent.  He submitted an AMA statement 
and departed.  The diagnoses included  ETOH (ethanol) abuse, 
continuous; polysubstance abuse; and borderline personality 
disorder (provisional).  

In an April 1982 letter from the Chief of Mental Health 
Services at Plattsburgh AFB, it was noted that the veteran 
had been followed at their mental health clinic 
intermittently since August 1979.  He tended to drop into the 
clinic when under increased stress.  He had been noted in the 
past to be somewhat paranoid, to have auditory 
hallucinations, and to exhibit an inappropriate affect.  His 
adjustment had been marginal.  He had a history of alcohol 
abuse, which contributed to his decreased ability to 
function, but was seen primarily as self-medication at times 
for his schizophrenia illness.  He had been seen nine times 
since September 1981, and reported auditory hallucinations at 
times, reported mild to moderate paranoia at times, but was 
never observed to be overtly psychotic.  He showed many signs 
of chronic schizophrenia, including a somewhat blunted and 
constricted affect, anhedonia, apathy, poor motivation, and 
poor judgment.  He had multiple jobs, none of which lasted 
long as he either quit or was fired, and it was noted that he 
once was caught smoking next to a gasoline pump.  He also 
went through periods of anxiety and depression and had been 
recently hospitalized at the base hospital after a suicidal 
gesture.  The diagnosis was schizophrenia, residual type, and 
it was noted that he only showed marginally self-sustaining 
functioning and the prognosis for any improved level of 
functioning was poor.  

On VA examination in April 1982, the veteran reported he had 
not been gainfully employed for the past two years, with the 
exception of two weeks.  He reported a history of drinking 
and illegal drug use.  He reported smoking marijuana once a 
day, and that smoking made him see things, imagine things, be 
confused and paranoid, lose contact with reality, and hear 
voices telling him what to do and what not to do.  He 
reported being tense, scared, and afraid he might die at any 
minute, and needed someone to talk to bring him back to 
reality.  He had feelings of depressions and guilt, and had 
difficulties with memory and concentration.  In dealing with 
people he was ambivalent and withdraw.  Psychiatric 
examination revealed the veteran was marginally presentable, 
very tense, anxious, with a strained voice.  He was oriented 
to time, place, and person, and spoke in a relevant and 
coherent manner with secondary psychotic manifestations in 
terms of delusions and hallucinations.  There was marginal 
insight and no motivation of independent adjustment.  The 
diagnosis was schizophrenia and socio-economic impairment was 
severe.  

By a May 1984 decision, the Board denied the veteran's claim 
for a rating in excess of 50 percent for schizophrenia, 
secondary to episodic excessive drinking, and denied 
entitlement to a TDIU rating.  

In June 2007 the Court issued a single-judge Memorandum 
Decision.  The Court held that the veteran's August 1980 VA 
Form 21-3148 met the requirements of an NOD, and that an SOC 
should have been issued in response.  The Court concluded 
that because the veteran "was not issued an SOC after he 
submitted an NOD in 1980, his claim contesting his initial 
disability rating was not a 'finally disallowed claim'."  
The Court noted that the Board erred by finding that the 1980 
RO rating decision was final and thus adjudicating that 
decision under a CUE analysis, and also found that the 
February 1980 RO decision was not subsumed by the May 1984 
Board decision "because different claims were involved". 

The Court then reversed the Board's first November 2004 
decision, finding that the February 1980 RO rating decision 
is "not final and requires further development", and 
remanded for appropriate procedural compliance, specifically 
the issuance of an SOC, followed by affording the veteran 60 
days in which to perfect his appeal.  The Court also 
concluded, with regard to the Board's other November 2004 
decision,  that "had the Board in 1984 correctly applied the 
law extant at the time of that decision, an assignment 
greater than a 50% disability rating for [the veteran's] 
schizophrenia would have resulted".  The Court then reversed 
the other November 2004 Board decision, and remanded the 
matter for "the assignment of a rating higher than 50 
percent for [the veteran's] service-connected 
schizophrenia".  

II.  Laws and Regulations in effect during the period in 
question, 
from May 1979 to September 1984

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C. § 355; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities.

Under the criteria in effect during the time period in 
question, a 50 percent rating was authorized for 
schizophrenia when there was considerable impairment of 
social and industrial adaptability.  A 70 percent rating was 
authorized for lesser symptomatology than that required for a 
100 percent evaluation but producing severe impairment of 
social and industrial adaptability.  A 100 percent rating was 
authorized when there are active nervous manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce complete social and industrial inadaptability.  
38 C.F.R., § 4.132, Diagnostic Code 9205 (1984).

III.  Analysis

The veteran contends that he should be entitled to a rating 
in excess of 50 percent.  The time period in question is from 
May 9, 1979, to September 26, 1984, since his service-
connected schizophrenia has been rated as 100 percent 
disabling since September 27, 1984.  

As discussed above, the Court of Appeals for Veterans Claims 
has indicated, in its June 2007 Memorandum Decision, that the 
veteran is entitled to "the assignment of a rating higher 
than 50 percent for [his] service-connected schizophrenia" 
for the period from May 9, 1979, to September 26, 1984.  
Thus, in compliance with the decision of the Court, and after 
reviewing the evidence of record, the Board concludes that, 
at a minimum, a 70 percent disability rating is warranted for 
the veteran's service-connected schizophrenia for the period 
from May 9, 1979, to September 26, 1984.  In so doing, the 
Board is taking action herein to effectuate the Court's 
directive immediately.

With regard to an even higher rating for schizophrenia, and a 
TDIU rating, the Board will follow, below, the Court's 
mandate that an SOC is required in response to the veteran's 
August 1980 NOD. 

In summary, upon review of the evidentiary record in light of 
the Court's Memorandum Decision, and in furtherance of the 
mandate of the Court, the Board concludes that a 70 percent 
rating for schizophrenia should now be granted, effective 
from May 9, 1979, through September 26, 1984, based upon 
"severe impairment of social and industrial adaptability" 
as called for in the Rating Schedule provisions in effect at 
that time.  


ORDER

A 70 percent rating is granted for schizophrenia, for the 
period from May 9, 1979, through September 26, 1984.


REMAND

In order to comply with the Court's Memorandum Decision of 
June 2007, this matter must be remanded "for appropriate 
procedural compliance, specifically the issuance of an SOC", 
followed by affording the veteran 60 days in which to perfect 
his appeal.  

In addition, the issues of entitlement to a rating in excess 
of 70 percent for schizophrenia and entitlement to a TDIU 
rating, effective from May 9, 1979, to September 26, 1984, 
will also be remanded in order that the RO/AMC may ascertain 
whether there is any additional evidence from that time 
period which should be considered.  

This matter is therefore REMANDED for the following:

1.  Ask the veteran and his attorney to 
identify and/or submit any additional evidence 
of which they are aware, which is relevant to 
the question of whether he should be rated at 
a higher level than 70 percent for his 
service-connected schizophrenia, or found to 
be unemployable, for the period from May 9, 
1979, through September 26, 1984.

2.  Then, pursuant to the Court's June 2007 
Memorandum Decision, review the claim and 
provide the veteran and his attorney with a 
statement of the case (SOC) to follow the 
February 1980 rating decision, with regard to 
the veteran's claim for a rating in excess of 
70 percent for schizophrenia, and TDIU.  Give 
the veteran and his attorney 60 days to 
respond.

3.  Then, if (and only if) the veteran and/or 
his attorney files a timely Substantive 
Appeal, return the case to the Board for 
further review in conformity with the Court's 
June 2007 Memorandum Decision. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that 

are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


